 In the MatterofHUSSMANw-LIGONIERCOMPANYandUNITED ELEC-TRICAL, RADIO&MACIIINEWOR.KERs of AMERICA, LOCAL No. 810,C. I. O.Case No. R-?252.Decided March 7, 1941Jurisdiction:refrigerator and food store equipmentmanufacturingindustry.Investigation and Certification of Representatives:existenceof question: stip-ulated;elections necessary.Units Appropriate for Collective Bargaining:(1) productionand maintenanceemployees;(2) employees in the porcelain enameling department;electionsto determinewhether the above groups shall constitutea single or separateunits.Cobbs, Logan, Roos & Armstrong,byMr. George B. Logan,of St.Louis, Mo., for the Company.Mr. William Senter,of St. Louis, Mo., for the C. I. O.Mr. E. P. Theirs,of St. Louis, Mo., andMr. Joseph A. Padway,byMr. Robert A. Wilson,ofWashington, D. C., for the A. F. of L. andits affiliates.Miss,Edna,Loeb,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn December 23, 1940, United Electrical, Radio & Machine Work-ers of America, Local No. 810, affiliated with the Congress of Indus-trial Organizations, herein called the C. I. 0., filed with the RegionalDirector for the Fourteenth Region (St. Louis, Missouri) a petitionalleging that a question affecting commerce had arisen concerningthe representation of employees of Hussmann-Ligonier Company, St.Louis,Missouri, herein called the Company, and requesting an in-vestigation and certification of representatives, pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On December 26, 1940, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for an30 N. L. R. B., No. 21.121 122DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriate hearing upon due notice.On December 28 and 31, 1940,the Regional Director issued a notice and amended notice of hearing,copies of which were duly served upon the Company, the C. I. 0., andupon the American Federation of Labor, herein called the A. F. of L.,International Brotherhood of ElectricalWorkers, herein called theI.B. E. W., Local Union No. 1; International Association of Ma-chinists, herein called the I. A. M., District No. 9; and CarpentersDistrict Council labor organizations claiming to represent employeesaffected by the investigation.'Pursuant to the notices, a hearing was held on January 4, 7-8, and10-11, 1941, at St. Louis, Missouri, before King Derr, the TrialExaminer duly designated by the Board. The Company was rep-resented by counsel and the C. I. O. by a representative.A singlerepresentative appeared for the A. F. of L. and several of its affiliatedorganizations, namely, the I. B. E. W., the I. A: M., Metal Polishers,Buffers,Platers and Helpers International Union, herein called theMetal Polishers, United Brotherhood of Carpenters and Joiners ofAmerica, herein called the Carpenters, Allied Stove Mounters andStoveProcessors InternationalUnion, herein called the StoveMounters, United Association of Journeymen Plumbers and SteamFitters of the United States and Canada, herein called the Plumbers,Brotherhood of Painters, Decorators and Paperhangers of America,herein called the Painters,2 and Refrigerator Workers Federal LaborUnion No. 22542, herein called the Federal Union.3These eightorganizations are herein referred to jointly as affiliates of the A. F.of L.All parties participated in the hearing and1 were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Board has reviewedthe rulings of the Trial Examiner on motions and on objections to theadmission of evidence and finds that no prejudicial errors were com-mitted.The rulings are herebyaffirmed.' The notices of hearing were also served upon Sheet Metal Workers International Asso-ciation, Labor Union No. 36,but this organization did not appear at the hearing or claimto represent any of the employees affected by the' investigationBy order dated January 3,1941, the Regional Director denied a motion by the A. F. of L.and several organizations affiliated with it, requesting postponement of the hearing2 At the healing the representative for the above A F of L international organizationsalso represented the various local unions and apparently also the district councils thereofwhich are interested in this proceeding,namely,Carpenters District Council of St. Louisand Vicinity and Local 1596 of the Carpenters ; Locals 41,688, and 1345 and District No. 9of the I. A. M. ; Local362 of the Plumbers ; Local 13 of the Metal Polishers;Local 1 ofthe I. B E W.; Local 11 of the Stove Mounters ; and Local 980 of the Painters. Thelocals and international unions were referred to interchangeably at the hearing by thenames of the international unions,and all parties stipulated that references to the inter-national unions were meant to include the locals thereofLikewise in this Decision ourreferences to the international unions include the locals and district councils thereof3 The A F. of L. representative also entered an appearance for International BrotherhoodofFiremen and Oilers but later stated that that union did not claim to represent anyemployees affected by the investigation and did not wish to participate in this proceeding.Accordingly,we do not refer to this organization further herein HUSSMANN-LIGONIER COMPANY123Pursuant to notice, a hearing for the purpose of oral argumentwas held before the Board at Washington, D. C., on January 30, 1941.The A. F. of L. and its affiliates appeared by'counsel and participatedin the oral argument.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYHussman-Ligonier Company is a Delaware corporation licensedto do business in Missouri. It operates a plant at St. Louis, Missouri,and is there engaged in the manufacture and sale of commercialrefrigerators, refrigeration equipment, and other food-store equip-ment.Among the materials used by the Company in its manufactur-ing operations are steel, lumber, insulation, glass, hardware, copper,electricmotors, and electrical, refrigeration, and enameling supplies.Between September 1, 1939, and September 1, 1940, the value of suchmaterials purchased by the Company amounted to approximately$1,120,000, approximately 83 per cent of which it secured from sourcesoutsideMissouri.During the same period the Company's finishedproducts amounted in value to approximately $2,589,000, of whichapproximately 94 per cent were shipped from the plant to pointsoutside Missouri. . The Company admits that it is engaged in inter-state commerce within the meaning of Section 2 (6) of the Act andthat it is subject to the jurisdiction of the Board.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalNo. 810, is a labor organization affiliated with the Congress of In-dustrial Organizations.It admits to its membership employees ofthe Company. .International Brotherhood of ElectricalWorkers, InternationalAssociation ofMachinists,Metal Polishers, Buffers, Platers andHelpers International Union, United Brotherhood of Carpenters andJoiners of America, Allied Stove Mounters and Stove ProcessorsInternationalUnion, United Association of Journeymen Plumbersand Steam Fitters of the United States and Canada, Brotherhood ofPainters, Decorators and Paperhangers of America, and RefrigeratorWorkers Federal Labor Union No. 22542 are labor organizationsaffiliatedwith the American Federation of Labor. Directly orthrough local organizations they admit to their membership em-ployees of the Company. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE QUESTIONS CONCERNING REPRESENTATIONThe Company, the C. I. 0., and the A. F. of L. and its affiliatesstipulated at the hearing that questions have arisen concerning therepresentation of employees of the Company.From the RegionalDirector's written statement, which was introduced into evidence,from the check of authorization cards made at the hearing by theTrial Examiner, and from testimony and other evidence in the record,it appears that the C. I. 0. and the A. F. of L. and its affiliates havesubstantial representation among the employees of the Company 4We find that questions have arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTIONS CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructingcommerceand the free flow of commerce.V. THE APPROPRIATE UNITThe C. I. 0. petitions for a unit consisting of all employees in theCompany's porcelain enameling department, excluding supervisoryemployees.6The A. F. of L. and its affiliates contend that that unitis inappropriate and they seek a unit consisting of all the Company'sproduction and. maintenance employees, including the porcelainenameling department employees and excluding supervisory, office,outside sales, and clerical employees and timekeepers.The Company4 The Regional Director reportedthat the C.I.0 submitted to her 38 application andauthorization cards, that all the signatures thereon appeared to be genuine original signa-tures,and that 37 of the signatures were the names of employees on the pay roll of theCompany for its porcelain enameling department for the week ending December 14, 1940.The record shows that on that pay roll there were 40 porcelain enameling department work-ers,who comprised the unit which the C. I. 0 claims to be appropriate.The record showsfurther that at the time of the hearing there were approximately 37 porcelain enamelingdepartment employees and that the C. I. 0. represented 35 or 36 of themThe A F. of L.and its affiliates do not claim or show any representation among these employees.From theTrial Examiners card check,testimony,and other evidence in the record, itappearsthat the A. Fof L and its affiliates represent approximately 340 of all the Com-pany's production and maintenance employees,including porcelain enameling departmentemployees,who comprise the unit claimedby the A. F. of L. andits affiliates to be appro-priate.The record shows that the Company'sproduction and maintenance employeesnumbered approximately 428 at thetime of the hearing6 In its petition the C. I 0 requested that maintenance employees also be excluded fromthe unit.The record indicates,however, thatthere were no maintenance employees in theporcelain enameling department at the time of the hearing,and therefore we shall notdiscuss the inclusion or exclusion of this categoiy of employees HUSSMANN-LIGONIER COMPANY125indicated at the hearing that it would prefer to-deal with' one repre-sentative for all its employees.The Company manufactures its. finished articles by sending partsand materials through successive, interdependent stages of processingin,various departments of its plant.Almost all its products requireporcelain enameling, which is applied at the plant chiefly by the porce-lain enameling departments This department receives manufacturedparts from the steel fabrication department, enamels them, and passesthem on to other departments for further processing and assemblyinto the final product.The work of the porcelain enameling depart-Inent appears to be, therefore, an essential link in a chain, of manu-facturing processes.The interdependence of this department and the,Company's other departments is not affected by certain variances initsworking conditions, its housing in a separate building of the plant,or the fact that, due to its present insufficient productivity, the Com-pany procures some enameling work from other companies.More-over, it may be noted that the Company is now engaged in constructionwork which will merge the porcelain enameling building with thestructures housing the rest of the plant, and which will enlarge thecapacity of the porcelain enameling department to the end that allporcelain enameling work may be done at the plant in the futurewithout further resort to other companies.Labor organizations have engaged in collective bargaining in behalfof employees of the Company since 1934 but despite the integralcharacter of the production process, such bargaining has always beenalong craft or semi-craft lines, never upon a plant-wide basis.Be-tween 1934 and 1940 the Carpenters, the I. A. M., the Metal Polishers,the Plumbers, and the I. B. E. W. negotiated with the Company sep-arately with respect to specified categories of employees and securedpreferential hiring contracts therefor.7The porcelain enameling de-partment workers were not included within any contract or any col-lective bargaining negotiations prior to December 1940.In November and December 1940 the C. I. O. secured authoriza-tions from almost all the porcelain enameling department employeesand thereupon sought to bargain with the Company in their behalf.The Company declined apparently because of doubts regarding theappropriate bargaining unit.On January 2, 1941, subsequent to notice of hearing herein but priorto the hearing, the -A. F. of L. and its affiliates sent the Company a0 Some porcelain and paint enameling work similar to that done in the porcelain enamel-ing department is done in three other departments of the Company's plant.This similarityof processes would appear to permit interchange of employees between these departmentsalthough apparently the Company has not as yet had occasion to adopt such a practice.4 The I B. E. W.contract was not in fact executed,but both the Company and theIB. E. W. considered it to be in force.For several years the Company has affixed to its products union labels of the Carpentersand the I. B. E. W. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDtelegram stating that they represented a majority of all the Com-pany's employees, excluding supervisory, clerical, and outside salesemployees, and requesting recognition of the A. F. of L. and itsaffiliates as "sole bargaining agent for all of the employees."Byreturn telegram on the same date, the Company denied this requestbecause of the pendency of the instant proceeding.The A. F. of L.and its affiliates state that they intend to negotiate with the Companyfor a joint contract covering all production and maintenance em-ployees embodying the provisions of the separate contracts now inforce, and state further that the individual expiration dates of thosecontracts are matters to be adjusted by collective bargaining.Although the jurisdiction of the C. I. O. extends to other em-ployees of the Company, it appears that the C. I. O. has not soughtto organize any workers outside the porcelain enameling department.On the other" hand, as counsel for the A. F. of L. and its affiliatesadmitted at the oral argument, the A. F. of L. has no representationamong the porcelain enameling department employees.In our opinion, the entire record discloses that the porcelain enam-eling department employees may properly be considered either as, aseparate unit or as part of the plant-wide unit requested by theA. F. of L. and its affiliates.Where- the- considerations are evenlybalanced, as here, we apply the principle that the desires of theporcelain enameling department employees constitute the determin-ing factorsOn this point the record is inconclusive.Therefore,in order that we may ascertain the wishes of these employees, weshall direct that separate elections be conducted among the followinggroups of employees, excluding supervisory, office, outside sales, andclerical employees and timekeepers :(a)All employees in the porcelain, enameling department, to deter-mine whether they desire to be represented for the purposes of col-lective bargaining by United Electrical, Radio & Machine Workersof America, Local No. 810, affiliated with the Congress of IndustrialOrganizations, by American Federation of Labor and affiliatedorganizations," or by neither; and(b),All production and maintenance employees, excluding all em-ployees in the porcelain enameling department, to determine whetheror not they desire to be represented for the purposes of collectivebargaining by American Federation of Labor and affiliated organiza-tions.We shall -certify the union or unions, if any, designated by amajority of the employees within each election unit as the exclusive8 SeeMatter of TheGlobeMachine and Stamping Co.andMetal Pol8shers Union,LocalNo. 3, et al,3 N. L. R. B 294, and subsequent cases9The A.F. of L. and its affiliates wish to be so designated on the ballots. HLSSMANN-LIGONIERCOMPANY127representative thereof;or if the A. F. of L.and its affiliates shouldwin both elections, we shall certifyit as the exclusive representativeof both electionunits combined.VI. THE DETERMINATIONOF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by the elections referred to in Section Vabove.No reasons have been advanced by any of the parties for deviatingfrom our usual practice of determining the eligibility of employeesto vote by a current pay roll. -We shall,therefore,direct that thoseeligible to vote in the elections shall be all employees within the elec-tion units who were employed by the Company during the pay-rollperiod immediately preceding our Direction of Elections herein, in-cluding employees who did not work during such pay-roll period'because they were ill, on vacation,temporarily laid off,or absentbecause called for military service, but excluding employees who havesince quit or been discharged for cause.Upon the basis of the foregoing findings of fact and upon theentire record in the case,the Board makes the following:CONCLUSIONS OF LAWQuestionsaffectingcommerce have arisen concerning the represen-tation of employeesof the Company, within themeaning of Section9 (c) and Section 2 (6) and(7) of theNationalLaborRelationsAct.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Hussmann-Ligonier Company, St.Louis,Missouri,elections bysecret ballot shall be conducted as early as possible but not later thanthirty(30) days from the date of this Direction of Elections, underthe direction and supervision of the Regional Director for the Four-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations,among employees of Hussmann-Ligonier Companywho fall Within the groups described below and who were employed 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during such pay-roll period because they were ill, on vacation, temporarily laid off,or absent because called for military service; but excluding super-visory, office, outside sales, and clerical employees, timekeepers, andemployees who have since quit. or been discharged for cause :(a)All employees in the porcelain enameling department, to deter-mine whether they desire to be represented for the purposes of col-lective bargaining by United Electrical, Radio & Machine Workersof America, Local No. 810, affiliated with the Congress of Industrial.Organizations, by American Federation of Labor and affiliated or-ganizations, or by neither; and(b)All production and maintenance employees, excluding all em-ployees in the porcelain enameling department, to determine whether.or not they desire to be represented for the purposes of collectivebargaining by American Federation of Labor and affiliated organiza-tions.MR. EDWIN S. SMITH,dissenting :For the reasons stated in my separate opinions inMatter of Allis-Chalmers Manufacturing CompanyandInternational Union, etc.,1eand subsequent cases,'1 I would not permit the employees in theporcelain enameling department to set themselves apart in a bargain-ing unit separate from the plant unit.10 4 N. L.R. B. 159.11 See e. g.Matter of American Can Co.andEngineers Local No 30,etc,13 N. L. R. B.1252;MatterofMilton BradleyCo.andInt'lPrintingPressmen and Assistants Union ofN. A., 15N. L. R. B. 938. SAME TITLESUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESApril 12, 1941On March 7', 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceeding.Pursuant to the Direction, elections bysecret ballot were conducted on March 21, 1941, under the directionand supervision of the Regional Director for the Fourteenth Region(St. Louis, Missouri), among employees of Hussmann-Ligonier Com=pany, St. Louis, Missouri, herein called the Company, who fall withinthe two separate groups described below.On March 24, 1941, 'theRegional Director,- acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and, Regulations-Series 2, asamended, issued and duly served upon the parties an Election Report.No Objections to the conduct of the ballot or the Election Report'have been filed by, any of the parties.As to the balloting and its results, the Regional Director reportedas follows :GROUP ANumber of employees eligible to vote_______________________33Total number of ballots cast________________________________33-Number of ballots challenged_______________________________5Number of blank ballots___________________________________ NoneNumber of void ballots____________________________________ NoneTotal number of ballots counted_____________________________28Number of ballots voted for United Electrical, Radio & MachineWorkers of America, Local No. 810, C. I. O_______________23Number of ballots voted for American Federation of Labor, andaffiliated organizations____________________________________5Number of ballots voted for neither_________________________0129 130DECISIONS OF NATIONAL LABOR RELATIONS BOARDGROUP BNumber of employees eligible to vote_________________________360Total number of ballots cast_________________________________321Number of ballots challenged_________________________1Number of blank ballots___________________________________ NoneNumber of void ballots ------------------------------------- NoneTotal number of ballots counted____________________________ 320Number of ballots voted for American Federation of Labor, andaffiliated organizations____________________________________293Number of ballots voted against American Federation of La-bor, and affiliated organizations___________________________27Upon the basis of the entire record, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACT AND CONCLUSIONS OF LAW1.All employees of the Company in the porcelain enameling de-partment, excluding supervisory, office, outside sales, and clerical em-ployees and timekeepers, constitute a unit appropriate for the pur-poses of collective bargaining, within the meaning of Section 9 (b)of the National Labor Relations Act.2.United Electrical, Radio & Machine `Yorkers of America, LocalNo. 810, affiliated with the Congress of Industrial Organizations, hasbeen designated and selected by a majority of the employees in theunit described in paragraph 1 above, as their representative for thepurposes of collective bargaining, and is the exclusive representativeof all the employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act.3.All production and maintenance employees of the Company,excluding supervisory, office, outside sales, and clerical employees,timekeepers, and all employees in the porcelain enameling depart-ment, constitute a unit appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of the National LaborRelations Act.4.American Federation of Labor and affiliated organizations havebeen designated and selected by a majority of the employees in theunit described in paragraph 3 above, as their representative for thepurposes of collective bargaining, and are the exclusive representativeof all the employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended, HUSSMANN-LIGONIER COMPANY131IT Is HEREBY CERTIFIEDthat United Electrical, Radio & MachineWorkers of America, Local No. 810, affiliated with the Congress ofIndustrial Organizations, has been designated and selected by a ma-jority of all employees of Hussmann-Ligonier Company, St. Louis,Missouri, in the porcelain enameling department, excluding, super-visory, office, outside sales, and clerical employees and timekeepers,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the National Labor Relations Act,United Electrical, Radio & Machine Workers of America, Local No.810, affiliated with the Congress of Industrial Organizations, is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.IT IsHEREBY CERTIFIEDthat American Federation of Labor andaffiliated organizations have been designated and selected by a ma-jority of all production and maintenance employees of Hussmann-Ligonier Company, St. Louis, Missouri, excluding supervisory, office,outside sales, and clerical employees, timekeepers, and all employeesin the porcelain enameling department, as their representative forthe purposes of collective bargaining, and that, pursuant to Section9 (a) of the Act, American Federation of Labor and affiliated or-ganizations are the exclusive representative of all such employeesfor the purposes of collective bargaining in respect to rates of pay,wages, hours of employment, and other conditions of employment.30 N. L. R. B., No. 21a.'440135-41-Vol '10--10